Exhibit 10.8


AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of September 20, 2019 by and among
DANAHER CORPORATION, a Delaware corporation (the “Company”), each of the Lenders
(as defined in the Credit Agreement) party hereto, each of BANK OF AMERICA, N.A.
and BANK OF AMERICA, N.A., LONDON BRANCH, each in their respective roles as a
Swing Line Lender, and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Company, the Designated Borrowers from time to time party thereto,
the Administrative Agent and the Lenders from time to time party thereto have
entered into that certain Second Amended and Restated Credit Agreement dated as
of August 27, 2019 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; all capitalized terms not
otherwise defined herein shall have the meaning given thereto in the Credit
Agreement);
WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein, and the Lenders and Swing Line Lenders party hereto have agreed to
such amendments subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, (a) the Credit Agreement is hereby amended by making the changes
attached hereto as Exhibit A (with stricken text being deemed deleted and
bold/double-underlined text being deemed added), (b) Schedule 2.01 to the Credit
Agreement is hereby amended by replacing such schedule in its entirety with the
revised version thereof attached hereto as Exhibit B, and (c) Schedule 11.02 to
the Credit Agreement is hereby amended by replacing such schedule in its
entirety with the revised version thereof attached hereto as Exhibit C.
2.    Effectiveness; Conditions Precedent. This Amendment shall become effective
on the first Business Day on which the following conditions are satisfied or
waived (such date, the “Effective Date”):
(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Company, the Administrative Agent, each Swing
Line Lender party hereto and the Required Lenders, which counterparts may be
delivered by telefacsimile or other electronic means (including .pdf), but such
delivery will be promptly followed by the delivery of original signature pages
by each Person party hereto unless waived by the Administrative Agent.
(b)    All fees and expenses payable to the Administrative Agent (including the
fees and expenses of counsel to the Administrative Agent to the extent due and
payable under Section 11.04 of the Credit Agreement) estimated to date and for
which invoices have been presented a reasonable period of time prior to the
effectiveness hereof shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
3.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:





--------------------------------------------------------------------------------





(a)    No Default or Event of Default exists as of the date hereof or would
result from, or after giving effect to, the amendments contemplated hereby;
(b)    the representations and warranties of (i) the Borrowers contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document are true and correct in all material respects (provided that
such materiality qualifier shall not apply to the extent that any such
representation or warranty is already qualified or modified by materiality in
the text thereof), on and as of the Effective Date, after giving effect to the
amendments contemplated hereby, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (provided that such materiality
qualifier shall not apply to the extent that any such representation or warranty
is already qualified or modified by materiality in the text thereof) as of such
earlier date, and except that for purposes of this clause (b), (i) the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement and (ii) the representations and warranties in
subsection (c) of Section 5.05 of the Credit Agreement, subsection (b) of
Section 5.06 of the Credit Agreement and Section 5.10 of the Credit Agreement
need only be true and correct on and as of the Closing Date;
(c)    it has the legal power and authority to execute and deliver this
Amendment;
(d)    the officer executing this Amendment on its behalf has been duly
authorized to execute and deliver the same and bind it with respect to the
provisions hereof;
(e)    the execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of the Company’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (A) any Contractual
Obligation to which the Company is a party except to the extent that such
conflict, breach, contravention, Lien or violation could not reasonably be
expected to have a Material Adverse Effect or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Company
or its property is subject; or (iii) violate any Law in any material respect;
(f)    this Amendment constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms.
4.    Entire Agreement. This Amendment is a Loan Document. This Amendment,
together with all the other Loan Documents (collectively, the “Relevant
Documents”), sets forth the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 11.01 of the Credit Agreement.
5.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement is hereby confirmed and
ratified in all respects and shall
be and remain in full force and effect according to its respective terms.


2

--------------------------------------------------------------------------------





6.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 11.17 and 11.18 of the Credit
Agreement.
7.    Enforceability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction..
8.    References; Interpretation. All references in any of the Loan Documents to
the “Credit Agreement” shall mean the Credit Agreement, as amended hereby. The
rules of interpretation set forth in Section 1.02 of the Credit Agreement shall
be applicable to this Amendment.
9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Company, the Administrative Agent and each of the Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 11.07 of
the Credit Agreement.
10.    No Novation; Reaffirmation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Credit Agreement or of any of the
other Loan Documents or any obligations thereunder. The Company hereby (i)
affirms and confirms each of the Loan Documents to which it is a party and its
Obligations thereunder, (ii) affirms that it has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Amendment and (iii) agrees that,
notwithstanding the effectiveness of this Amendment, each Loan Document shall
continue to be in full force and effect.
11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.
[Remainder of page is intentionally left blank; signature pages follow.]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Amendment on the day and
year first written above.
DANAHER CORPORATION, as the Company
By:     /s/ Frank T. McFaden                
Name:    Frank T. McFaden
Title:    Vice President & Treasurer




Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By:     /s/ Liliana Claar                
Name:     Liliana Claar
Title: Vice President


Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender and a Swing Line Lender
By:     /s/ Mukesh Singh                
Name:     Mukesh Singh
Title: Director


Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., LONDON BRANCH,
as a Swing Line Lender
By:     /s/ Fiona Malitsky                
Name:     Fiona Malitsky
Title:     Vice President


Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender
By:     /s/ May Huang                    
Name:     May Huang
Title:     Assistant Vice President






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender
By:     /s/ Richard Pace                    
Name:     Richard Pace
Title:     Managing Director




By:     /s/ Melissa Dyki                
Name:     Melissa Dyki
Title:    Director






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By:     /s/ Patrick D. Mueller                
Name:     Patrick D. Mueller
Title:     Managing Director






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By:     /s/ Kyler Eng                        
Name:     Kyler Eng    
Title:     Vice President








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:     /s/ David C. Mruk                
Name:     David C. Mruk
Title:     SVP






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:     /s/ Darin Mullis                        
Name:     Darin Mullis
Title:     Managing Director






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender
By:     /s/ Winston Lua                    
Name:     Winston Lua
Title:     Director






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






COMMERZBANK AG, NEW YORK BRANCH, as a Lender
By:     /s/ Michael Ravelo                
Name:     Michael Ravelo
Title:     Managing Director




By:     /s/ Mathew Ward                
Name:     Mathew Ward
Title:     Director








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:     /s/ Judith Smith                    
Name:     Judith Smith
Title:     Authorized Signatory




By:     /s/ Lingzi Huang                
Name:     Lingzi Huan
Title:     Authorized Signatory








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender
By:     /s/ Jamie Minieri                
Name:     Jamie Minieri
Title:     Authorized Signatory






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






INTESA SANPAOLO S.p.A., NEW YORK BRANCH, as a Lender
By:     /s/ Neil Derfler                    
Name:     Neil Derfler
Title:     Relationship Manager




By:     /s/ Alessandro Toigo                
Name:     Alessandro Toigo
Title:     Regional Business Manager
    


Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






LLOYDS BANK CORPORATE MARKETS PLC, as a Lender
By:     /s/ Kamala Basdeo                
Name:     Kamala Basdeo
Title:     Assistant Vice President
Transaction Execution




By:     /s/ Tina Wong                    
Name:     Tina Wong
Title:     Assistant Vice President
Transaction Execution












Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender
By:     /s/ Gilroy D’Souza                
Name:     Gilroy D’Souza
Title:     Authorized Signatory








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:     /s/ Eric H. Williams                
Name:     Eric H. Williams
Title:     Senior Vice President








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender
By:     /s/ Diana Lee                    
Name:     Diana Lee    
Title:     Authorized Signatory








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






BANCO SANTANDER BANK, S.A., NEW YORK BRANCH, as a Lender
By:     /s/ Juan Galan                    
Name:     Juan Galan
Title:     Managing Director
Banco Santander S.A. New York Branch




By:     /s/ Terence Corcoran                
Name:     Terence Corcoran
Title:     Executive Director








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






STANDARD CHARTERED BANK, as a Lender
By:     /s/ Guilherme Domingos            
Name:     Guilherme Domingos
Title:     Director






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By:     /s/ Michael Maguire                
Name:     Michael Maguire
Title:     Executive Director








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
By:     /s/ Michael Borowiecki                
Name:     MICHAEL BOROWIECKI
Title:     AUTHORIZED SIGNATORY






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender
By:     /s/ Ryan Mulvaney                
Name:     Ryan Mulvaney
Title:     Credit Manager, Officer








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as a Lender
By:     /s/ Brian Crowley                
Name:     Brian Crowley
Title:     Managing Director




By:     /s/ Luis Ruigomez                
Name:     Luis Ruigomez
Title:     Executive Director






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






DANSKE BANK A/S, as a Lender
By:     /s/ Corinne Akstrup                
Name:     Corinne Akstrup
Title:     Senior Loan Manager




By:     /s/ Gert Carstens                
Name:     Gert Carstens
Title:     Senior Loan Manager








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






NORDEA BANK ABP, NEW YORK BRANCH, as a Lender
By:     /s/ Olli Savikko                    
Name:     Olli Savikko
Title:     Senior Vice President




By:     /s/ Leena Parker                    
Name:    Leena Parker     
Title:     Senior Vice President








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






WESTPAC BANKING CORPORATION, as a Lender
By:     /s/ Richard Yarnold                
Name:     Richard Yarnold
Title:     Senior Relationship Manager
Corporate & Institutional Banking








Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






ICICI BANK LIMITED - NEW YORK BRANCH, as a Lender
By:     /s/ Akashdeep Sarpal                
Name:     Akashdeep Sarpal
Title:     County Head – USA
ICICI Bank Limited






Danaher Corporation
Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Pages

--------------------------------------------------------------------------------






Exhibit A
(to Amendment No. 1)
[See attached changed pages.]









--------------------------------------------------------------------------------








Execution Version




Published CUSIP Numbers:
Deal: 235854AU0
Revolver: 235854AV8


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of August 27, 2019,


(as amended by Amendment No. 1 to Credit Agreement dated as of September 20,
2019)
among
dhrlogofor8ksa27.jpg [dhrlogofor8ksa27.jpg]
DANAHER CORPORATION
and certain of its Subsidiaries,
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent and a Swing Line Lender,
the other LENDERS party hereto,
CITIBANK, N.A.,
as Syndication Agent,
WELLS FARGO BANK, N.A., MUFG BANK, LTD., BNP PARIBAS, U.S. BANK, NATIONAL
ASSOCIATION, HSBC BANK USA, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC and MIZUHO BANK, LTD.,
as Documentation Agents,
and
BofA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC., WELLS FARGO SECURITIES, LLC, MUFG BANK, LTD., BNP
PARIBAS SECURITIES CORP., US BANK NATIONAL ASSOCIATION, HSBC SECURITIES (USA)
INC., JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC





--------------------------------------------------------------------------------





and
MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS     1
1.01    Defined Terms     1
1.02
Other Interpretive Provisions     2324

1.03
Accounting Terms     2425

1.04
Rounding    25



1.05
References to Agreements and Laws     2526

1.06
Exchange Rates; Currency Equivalents     2526

1.07
Additional Alternative Currencies     2526

1.08
Change of Currency     2627

1.09
Times of Day     2627

1.10    Interest Rates     2627
ARTICLE II        THE COMMITMENTS AND BORROWING     2627
2.01    Committed Loans     2627
2.02
Borrowings, Conversions and Continuations of Committed Loans     2728

2.03
Bid Loans     2829

2.04
Swing Line Loans     3132

2.05
Prepayments    3435



2.06
Termination or Reduction of Commitments     3536

2.07
Repayment of Loans     3536

2.08
Interest     3537

2.09
Fees    3637



2.10    Computation of Interest and Fees     3638
2.11    Evidence of Debt     3738
2.12    Payments Generally     3738
2.13    Sharing of Payments     3940
2.14    Designated Borrowers     3941





--------------------------------------------------------------------------------





2.15    Increase in Commitments     4143
2.16    Defaulting Lenders     4244
2.17    Extension of Maturity Date     4445
ARTICLE III        TAXES, YIELD PROTECTION AND ILLEGALITY     4547
3.01
Taxes     4547

-i-







--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
Page


3.02
Illegality    4849



3.03
Inability to Determine Rates     4850

3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans     5153

3.05
Compensation for Losses     5354

3.06
Matters Applicable to all Requests for Compensation     5355

3.07    Survival     5455 ARTICLE IV        CONDITIONS PRECEDENT TO BORROWINGS
    5455
4.01    Conditions to Effectiveness     5455
4.02    Conditions to all Borrowings     5557 ARTICLE V        REPRESENTATIONS
AND WARRANTIES     5658
5.01
Existence, Qualification and Power; Compliance with Laws     5658

5.02
Authorization; No Contravention     5658

5.03
Governmental Authorization; Other Consents     5758

5.04
Binding Effect     5758

5.05
Financial Statements; No Material Adverse Effect     5758

5.06
Litigation    5759



5.07
No Default     5759

5.08
Ownership of Property; Liens     5859

5.09
Environmental Compliance     5859

5.10    ERISA Compliance     5859
5.11    Margin Regulations; Investment Company Act     5860
5.12    Foreign Obligor Representations     5960
5.13    OFAC     5961
5.14    Anti-Corruption Laws     5961
5.15
Beneficial Ownership     6061

5.16
EEA Financial Institutions     6061






--------------------------------------------------------------------------------





5.17    Covered Entity     6061 ARTICLE VI        AFFIRMATIVE COVENANTS     6061
6.01    Financial Statements     6062
6.02
Certificates; Other Information     6062

-ii-







--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
Page


6.03
Notices    6263



6.04
Payment of Obligations     6264

6.05
Preservation of Existence, Etc     6264

6.06
Maintenance of Properties     6364

6.07
Compliance with Laws     6364

6.08
Inspection Rights     6365

6.09
Compliance with ERISA     6365

6.10    Use of Proceeds     6365
6.11    Anti-Corruption Laws     6365
ARTICLE VII        NEGATIVE COVENANTS     6365
7.01    Liens     6465
7.02
Fundamental Changes     6567

7.03
Use of Proceeds     6667

7.04
Consolidated Leverage Ratio     6667

7.05
Sanctions     6667

7.06    Anti-Corruption Laws     6668 ARTICLE VIII    EVENTS OF DEFAULT AND
REMEDIES     6668
8.01    Events of Default     6668
8.02
Remedies Upon Event of Default     6870

8.03    Application of Funds     6870 ARTICLE IX        ADMINISTRATIVE AGENT
    6971
9.01    Appointment and Authority     7071
9.02
Rights as a Lender     7071

9.03
Exculpatory Provisions     7072

9.04
Reliance by Administrative Agent     7172

9.05
Delegation of Duties     7173

9.06
Resignation of Administrative Agent     7173






--------------------------------------------------------------------------------





9.07
Non-Reliance on Administrative Agent and Other Lenders     7274

9.08
No Other Duties, Etc     7374

9.09
Administrative Agent May File Proofs of Claim     7374



-iii-







--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
Page


9.10    Certain ERISA Matters     7375
ARTICLE X        COMPANY GUARANTY     7476
10.01
Guaranty     7476

10.02
Guaranty Absolute     7476

10.03
Waivers and Acknowledgments     7677

10.04
Subrogation    7778



ARTICLE XI    MISCELLANEOUS     7779
11.01
Amendments, Etc     7779

11.02
Notices and Other Communications; Facsimile Copies     7980

11.03
No Waiver; Cumulative Remedies     8182

11.04
Costs and Expenses     8183

11.05
Indemnification by the Company     8283

11.06
Payments Set Aside     8384

11.07
Successors and Assigns     8385

11.08
Confidentiality     8890

11.09
Set-off    8991



11.10    Interest Rate Limitation     9091
11.11    Counterparts    9091


11.12    Integration    9092


11.13    Survival of Representations and Warranties     9092
11.14    Severability    9192


11.15    Tax Forms     9192
11.16    Replacement of Lenders     9394
11.17    Governing Law     9395
11.18    Waiver of Right to Trial by Jury     9495
11.19    Judgment Currency     9496
11.20    No Advisory or Fiduciary Responsibility     9496





--------------------------------------------------------------------------------





11.21    USA PATRIOT Act Notice     9597
11.22    Margin Stock     9597
11.23    Electronic Execution of Assignments and Certain Other Documents
    9597


-iv-







--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
Page


11.24    Amendment and Restatement     9697
11.25    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
    9698
11.26    Acknowledgement Regarding Any Supported QFCs     9798






















































-v-







--------------------------------------------------------------------------------






(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;


provided that, in the case of any Borrowing of a Swing Line Loan denominated in
Euros, a Business Day shall be any TARGET Day on which dealings are also carried
on in the London interbank market (without regard to whether commercial banks
are authorized to close under the Laws of, or are in fact closed in, the state
of New York or such other state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located).


“Capital Lease” means each lease that has been or is required to be, in
accordance with GAAP, classified and accounted for as a capital lease or
financing lease.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a)the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.


“Change of Control” means, with respect to the Company, an event or series of
events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of the Company or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (ii) Steven M. Rales and Mitchell P. Rales) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 50% of the equity securities of the Company entitled to vote for
members of the board of directors or equivalent governing body of the Company on
a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or







--------------------------------------------------------------------------------





(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose







--------------------------------------------------------------------------------






“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.07(b)(iii)).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Envista Entities” means Envista Holdings Corporation, a Delaware corporation,
and each of its Subsidiaries.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means, as of any date of determination, any trade or business
(whether or not incorporated) that, as of such date of determination, is under
common control with the Company within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate
(where, for Multiemployer Plans, the occurrence of an imposition is to the
knowledge of the Company); provided that with respect to a Pension Plan or
Multiemployer Plan in which neither the Company nor any Subsidiary is a
participating or contributing employer, clauses (a) through (h) shall be to the
knowledge of the Company.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the single currency of the Participating Member States.







--------------------------------------------------------------------------------







“Euro Swing Line Rate” means a rate per annum equal to LIBOR for Euros, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) for an amount comparable to the amount of that Loan on such day for
overnight









--------------------------------------------------------------------------------






deposits in Euros, and, if any such applicable rate is below zero, the Euro
Swing Line Rate for such day will be deemed to be zero.


“Euro Swing Line Rate Loan” means a Swing Line Loan denominated in Euros that
bears interest based on the Euro Swing Line Rate.


“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the FRB. “Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest
at a rate based upon the
Eurocurrency Rate.


“Eurocurrency Rate” means,


(a)with respect to any Loan:


(i)denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for
Dollars for a period equal in length to such Interest Periodthe applicable
currency (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and


(ii)with respect to a Loan denominated in any Non-LIBOR Quoted Currency, the
rate per annum as designated by the Company and the Administrative Agent with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section
1.07(a); and


(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and


(c)if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.









--------------------------------------------------------------------------------





“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.


“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.


“Event of Default” has the meaning specified in Section 8.01.


“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.









--------------------------------------------------------------------------------






(c)net obligations of such Person under any Swap Contract;


(d)all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)
Capital Leases and Off Balance Sheet Obligations; and



(g)
all Guarantees of such Person in respect of any of the foregoing.



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease or Off Balance Sheet Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.


“Indemnified Liabilities” has the meaning set forth in Section 11.05(a).
“Indemnitees” has the meaning set forth in Section 11.05(a). “Information” has
the meaning specified in Section 11.08.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (includingor a Swing Line Loan), the
last Business Day of each March, June, September and December and the Maturity
Date.


“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months (or,
if agreed by each applicable Lender, twelve months) thereafter (in each case,
subject to availability), as selected by the Company in its Committed Loan
Notice or Bid Request, as the case may be; and (b) as to each Absolute Rate
Loan, a period of not less than 14 days and not more than 180 days as selected
by a Borrower in its Bid Request; provided that:









--------------------------------------------------------------------------------





(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day;


(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding









--------------------------------------------------------------------------------






“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such
time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under, and in accordance with the terms
and conditions of, any Loan Document.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment) or (c) an agreement for the sale
of receivables or like assets creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, could be characterized as the indebtedness of such Person (without
regard to accounting treatment).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.









--------------------------------------------------------------------------------





“Other Taxes” has the meaning specified in Section 3.01(b).


“Outstanding Amount” means (a) with respect to Committed Loans and Bid Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Committed Loans or Bid Loans occurring on such date; and (b)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal









--------------------------------------------------------------------------------






amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swing Line Loans occurring on such date.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 11.07(d). “Participant
Register” has the meaning specified in Section 11.07(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act” means the
Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five plan
years.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to the Pension Funding Rules, any ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.







--------------------------------------------------------------------------------







“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time, subject to adjustment as provided in Section 2.16; provided that if the
Commitment of each Lender to make Loans has been terminated pursuant to Section
8.02, or if the Aggregate Commitments have expired, then the Pro Rata Share of
each Lender shall be determined based









--------------------------------------------------------------------------------






“Swing Line” means the revolving credit facility made available by the Swing
Line Lenders pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04. “Swing Line Commitment” means as to any Lender (a) the amount set
forth opposite such
Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered into an
Assignment and Assumption or has otherwise assumed a Swing Line Commitment after
the Closing Date, the amount set forth for such Lender as its Swing Line
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.07(c).


“Swing Line Lender” means (a) with respect to Swing Line Loans denominated in
Dollars, each of Bank of America and Citi, each in its capacity as a provider of
Swing Line Loans denominated in Dollars, and any successor swing line lender
hereunder, in anfor Dollars hereunder, and (b) with respect to Swing Line Loans
denominated in Euros, Bank of America, N.A. London Branch or one of more other
branches or Affiliates of Bank of America acting in such capacity as a provider
of Swing Line Loans denominated in Euros, and any successor swing line lender
for Euros hereunder, in an aggregate amount up to the Swing Line Commitment.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.


“Swing Line Percentage” means, with respect to each Swing Line Lender, 50%.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b)(a) with respect to Swing Line Loans denominated in Dollars, $75,000,000 and
(b) with respect to Swing Line Loans denominated in Euros, the Alternative
Currency Equivalent of $150,000,000; provided that in no event shall the
aggregate Swing Line Sublimit exceed the Aggregate Commitments (and if any
adjustment is required to the Swing Line Sublimit as a result of the reduction
of the Aggregate Commitments, such adjustment shall, unless otherwise agreed
among the Swing Line Lenders and the Borrower, be applied pro rata between the
portion of the Swing Line Sublimit allocated to Dollars and the portion of the
Swing Line Sublimit allocated to Euros, and ratably among the relevant Swing
Line Lenders). The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Commitments.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.







--------------------------------------------------------------------------------







“Taxes” has the meaning specified in Section 3.01(a).


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the









--------------------------------------------------------------------------------






than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.


(c)    Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such Requested Currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.07, the
Administrative Agent shall promptly so notify the Company.


1.08
Change of Currency.    (a)    Each obligation of the Borrowers to make a payment

denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.


(b)
Each provision of this Agreement shall be subject to such reasonable changes of

construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.


(c)
Each provision of this Agreement also shall be subject to such reasonable

changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.09
Times of Day. Unless otherwise specified, all references herein to times of day
shall be

references to Eastern time (daylight or standard, as applicable).


1.10    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or “Euro Swing Line Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.


ARTICLE II







--------------------------------------------------------------------------------





THE COMMITMENTS AND BORROWING


2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company or a Designated Borrower in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing,









--------------------------------------------------------------------------------






accepted for such Interest Period in conformity with the requirements of Section
2.03(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period.


(g)
Notice to Lenders of Acceptance or Rejection of Bids. The Administrative Agent

shall promptly notify each Lender having submitted a Competitive Bid whether or
not its offer has been accepted and, if its offer has been accepted, of the
amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(e)
shall be deemed rejected.


(h)
Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of Eurocurrency

Margin Loans, the Administrative Agent shall determine the Eurocurrency Rate for
the relevant Interest Period, and promptly after making such determination,
shall notify the Company and the Lenders that will be participating in such Bid
Borrowing of such Eurocurrency Rate.


(i)
Funding of Bid Loans. Each Lender that has received (A) notice pursuant to

Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company and (B) notice from the Administrative Agent that the conditions
set forth in Section 4.02 have been satisfied, shall make the amount of its Bid
Loan(s) available directly to the applicable Borrower in immediately available
funds at such account as set forth in the related Bid Request not later than
1:00 p.m., in the case of Bid Loans denominated in Dollars, or the Applicable
Time, in the case of Bid Loans denominated in an Alternative Currency or a
Requested Currency, on the date of the requested Bid Borrowing.


(j)
Payment of Bid Loans. Each Borrower which has received a Bid Loan from a

Lender shall make all payments of principal and interest in respect of such Bid
Loan directly to such Lender as provided in Section 2.12(a)(v).


(k)
Notice of Range of Bids. After each Competitive Bid auction pursuant to this

Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.


2.04
Swing Line Loans.



(a)
The Swing Line.    Subject to the terms and conditions set forth herein, each








--------------------------------------------------------------------------------





applicable Swing Line Lender shall make loans (as applicable) in Dollars or
Euros (each such loan, a “Swing Line Loan”) to the Company from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Swing Line Lender’s Swing Line
Percentage of the Swing Line Sublimit applicable to Swing Line Loans in the
requested currency, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Committed Loans
of each Lender acting as a Swing Line Lender, may exceed the amount of such
Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment, (y) that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) anythe applicable Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such credit extension may have, Fronting Exposure.









--------------------------------------------------------------------------------






Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan denominated in
Dollars shall be a Base Rate Loan and each Swing Line Loan denominated in Euros
shall be a Euro Swing Line Rate Loan. Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amountDollar Equivalent of such Swing Line
Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made only upon
the Company’s irrevocable notice to each applicable Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that (i) in the case of any Swing Line Borrowing
denominated in Euros to be made on a day that is a Business Day for Swing Line
Loans denominated in Euros but not for Swing Line Loans denominated in Dollars,
the irrevocable notice shall be made in writing (and not by telephone) and shall
be provided to each Swing Line Lender providing Swing Line Loans denominated in
Euros (with a copy to the Administrative Agent) and (ii) any telephonic notice
must be confirmed promptly by delivery to each applicable Swing Line Lender and
the Administrative Agent of a Swing Line Loan Notice. Each such notice must be
received by each(x) in the case of Swing Line Loans denominated in Dollars, each
applicable Swing Line Lender and the Administrative Agent not later than 1:00
p.m. New York City time or (y) in the case of Swing Line Loans denominated in
Euros, each applicable Swing Line Lender and the Administrative Agent (or, if
such request is made at a time with respect to which proviso (i) of the
immediately preceding sentence applies, each applicable Swing Line Lender) not
later than 12:00 p.m. Noon London time on the requested borrowing date, and each
such notice shall (i) specify (i) the amount to be borrowed, which shall be a
minimum of $100,000 or €100,000, andas applicable, (ii) specify the requested
borrowing date, which shall be a Business Day, (iii) include a representation
from the Company that all of the conditions to the making of a Swing Line Loan
(including the provisions of Section 2.04(a) above and of Article IV) are
satisfied for the making of such Swing Line Loan and (iv) in the case of Swing
Line Loans denominated in Euros’ made at a time with respect to which proviso
(i) of the immediately preceding sentence applies, (A) information regarding the
Borrower's account for deposit of such Swing Line Loan, (B) a list of authorized
signatories for the Borrower with sample signatures for each such authorized
Person and (C) contact information for at least two (2) individuals at the
Borrower who can be contacted with respect to such request. Promptly after
receipt by each applicable Swing Line Lender of any telephonic Swing Line Loan
Notice (other than in the case of any telephonic Swing Line Notice with respect
to Swing Line Loans denominated in Euros’ made at a time with respect to which
proviso (i) of the first sentence of this clause (b) applies), such Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, such Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the applicable Swing
Line Lenders have received notice from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. New York City time on the date of
theany proposed Swing Line Borrowing in Dollars or prior to 1:00 p.m. London
time on the date of any proposed Swing Line Borrowing in Euros (A) directing the
applicable Swing Line Lenders not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, each applicable Swing Line Lender may, not later than 3:00 p.m. New York
City time on the borrowing date specified in such Swing Line Loan Notice in the
case of Swing Line Loans denominated in Dollars and 2:00 p.m. London time on the
borrowing date specified in such Swing Line Loan Notice in the case of Swing
Line Loans denominated in Euros, make the amount of its Swing Line Percentage of
the applicable Swing Line Loan available to the Company at its office by (1)









--------------------------------------------------------------------------------






crediting the account of the Company on the books of such Swing Line Lender in
Same Day Funds or (2) wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) such Swing Line Lender
by the Company.


(c)
Refinancing of Swing Line Loans.



(i)
Each applicable Swing Line Lender at any time in its sole and absolute

discretion may request, on behalf of the Company (which hereby irrevocably
authorizes each applicable Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Committed Loan for Swing Line Loans denominated in
Dollars or a Eurocurrency Rate Loan for Swing Line Loans denominated in Euros,
in each case in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans or Eurocurrency Rate Loans, but subject to the unutilized portion of
the Aggregate Commitments and the conditions set forth in Section 4.02. The
applicable Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the applicable Swing
Line Lender at the applicable Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. New York City time on the
day specified in such Committed Loan Notice for Base Rate Committed Loans
denominated in Dollars and 1:00 p.m. London time on the date specified in such
Committed Loan Notice for Eurocurrency Rate Loans denominated in Euros,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan or
Eurocurrency Rate Loan, as applicable, to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.


(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a

Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans or Eurocurrency Rate Loans submitted by the applicable
Swing Line Lender as set forth herein shall be deemed to be a request by such
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.


(iii)
If any Lender fails to make available to the Administrative Agent for the

account of either Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the applicable Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at







--------------------------------------------------------------------------------





a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such Swing Line Lender in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan









--------------------------------------------------------------------------------






included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the applicable
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.


(iv)
Each Lender’s obligation to make Committed Loans or to purchase and

fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.


(d)
Repayment of Participations.



(i)
At any time after any Lender has purchased and funded a risk

participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.


(ii)
If any payment received by any Swing Line Lender in respect of

principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Lender shall pay to such Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of such Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)
Interest for Account of Swing Line Lender. Each Swing Line Lender shall be

responsible for invoicing the Company for interest on the applicable Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the applicable Swing Line Lender.









--------------------------------------------------------------------------------





(f)
Payments Directly to Swing Line Lender.    The Company shall make all

payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.


2.05
Prepayments.    (a)    Each Borrower may, upon notice from the Company to the

Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form reasonably acceptable









--------------------------------------------------------------------------------






to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Committed Loans denominated in Dollars, (B) four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurocurrency Rate Committed Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding; and (v) any such
notice may be conditioned upon the effectiveness of other Indebtedness or the
occurrence of one or more other transactions or events. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Company, the
applicable Borrower shall irrevocably make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares.






(b)     No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender.
 



(c)
The Company may, upon notice to each applicable Swing Line Lender (with a

copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 1:00 p.m. New York City time on the date of
the prepayment in the case of Swing Line Loans denominated in Dollars and 12:00
p.m. Noon London time on the date of the prepayment in the case of Swing Line
Loans denominated in Euros, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.100,000 or €100,000, as applicable. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(d)
If for any reason the Total Outstandings at any time exceed the Aggregate

Commitments then in effect, the Borrowers shall immediately prepay Loans in an
aggregate amount equal to such excess.


(e)
If the Administrative Agent notifies the Company at any time that the

Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the







--------------------------------------------------------------------------------





Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.


2.06    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative









--------------------------------------------------------------------------------






Agent not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments; (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Swing Line Sublimit, the Bid Loan Sublimit or the Bid Loan
Requested Currency Sublimit exceeds the amount of the Aggregate Commitments, the
Swing Line Sublimit, the Bid Loan Sublimit or the Bid Loan Requested Currency
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess; and (v) any such notice may be conditioned upon the effectiveness
of other Indebtedness or the occurrence of one or more other transactions or
events. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.


2.07
Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the Maturity

Date the aggregate principal amount of Committed Loans made to such Borrower
outstanding on such date.


(b)
Each Borrower shall repay each Bid Loan made to such Borrower on the last day

of the Interest Period in respect thereof.


(c)
The Company shall repay each Swing Line Loan on the earlier to occur of (i) the

date ten Business Days after such Loan is made and (ii) the Maturity Date. Swing
Line Loans outstanding on the date of a Committed Borrowing shall also be repaid
with the proceeds of such borrowing as provided in Section 2.02(b).


2.08    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii)
each Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; (iii) each Bid Loan shall bear interest
on the outstanding principal amount thereof for the Interest Period therefor at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
(or minus) the Eurocurrency Bid Margin, or at the Absolute Rate for such
Interest Period, as the case may be; and (iv) each Swing Line Loan denominated
in Dollars shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate; and (v) each Swing Line Loan denominated in Euros shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Euro Swing Line Rate plus the
Applicable Rate for Eurocurrency Rate Loans.


(b)    If any amount payable by any Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
Furthermore, upon the request of the Required Lenders, while any other Event of
Default exists, each Borrower shall pay interest on the principal amount of all
outstanding Obligations at a







--------------------------------------------------------------------------------





fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.









--------------------------------------------------------------------------------






(d)
Any resignation by Bank of America as Administrative Agent pursuant to this
Section

shall also constitute its (and any of its relevant Affiliates’, including the
Affiliate acting as Swing Line Lender for Swing Line Loans denominated in Euros)
resignation as a Swing Line Lender. If Bank of America (and any of its
applicable Affiliates) or any other Lender resigns as a Swing Line Lender,
iteach such Person shall retain all the rights of a Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or Eurocurrency Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of an applicable successor Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender, and (b) the retiring Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents.


9.07
Non-Reliance on Administrative Agent and Other Lenders.    Each Lender

acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08
No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the

Bookrunners, Arrangers, syndication agents, documentation agents or other agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.


9.09
Administrative Agent May File Proofs of Claim. In case of the pendency of any

proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a)
to file and prove a claim for the whole amount of the principal and interest
owing

and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and


(b)
to collect and receive any monies or other property payable or deliverable on
any








--------------------------------------------------------------------------------





such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments









--------------------------------------------------------------------------------








(g)
Special Purpose Funding Vehicles. Notwithstanding anything to the contrary

contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(c)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 and Section 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Committed Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Committed Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.


(h)
Resignation as Swing Line Lender after Assignment. Notwithstanding anything

to the contrary contained herein, if at any time any Swing Line Lender assigns
all of its Commitment and Loans pursuant to subsection (b) above, such Swing
Line Lender may, upon 30 days’ notice to the Company and the Lenders, resign as
Swing Line Lender. In the event of any such resignation as Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of the applicable
Swing Line Lender as Swing Line Lender. If any Swing Line Lender resigns as
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or Eurocurrency Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor Swing Line Lender, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swing Line Lender.


(i)
Designated Affiliates.    Notwithstanding anything to the contrary contained

herein, a Granting Lender may grant to an Affiliate of such Granting Lender
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (a “Designated Affiliate”) the option to
provide all or any part of any Committed Loan that such Granting Lender would
otherwise be obligated to make to a Designated Borrower not organized under the
laws of the United States or any State thereof pursuant to this Agreement;







--------------------------------------------------------------------------------





provided, however, that if a Designated Affiliate elects not to exercise such
option or otherwise fails to make all or any part of such Committed Loan, the









--------------------------------------------------------------------------------






Exhibit B
(to Amendment No. 1)
SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES





--------------------------------------------------------------------------------





Lender
Commitment
Pro Rata Share
Swing Line Commitment (for Dollars)
Swing Line Commitment (for Euros)
Bank of America, N.A.
$
200,000,000.00


4.000000000
%


$37,500,000.00


 
Bank of America, N.A., London Branch
--
--
 


$150,000,000.00


Barclays Bank PLC
$
200,000,000.00


4.000000000
%
 
 
BNP Paribas
$
200,000,000.00


4.000000000
%
 
 
Citibank, N.A.
$
200,000,000.00


4.000000000
%


$37,500,000.00


 
HSBC Bank USA, National Association
$
200,000,000.00


4.000000000
%
 
 
JPMorgan Chase Bank, N.A.
$
200,000,000.00


4.000000000
%
 
 
Mizuho Bank, LTD
$
200,000,000.00


4.000000000
%
 
 
MUFG Bank, Ltd.
$
200,000,000.00


4.000000000
%
 
 
U.S. Bank National Association
$
200,000,000.00


4.000000000
%
 
 
Wells Fargo Bank, National Association
$
200,000,000.00


4.000000000
%
 
 
The Bank of Nova Scotia
$
172,500,000.00


3.450000000
%
 
 
Commerzbank AG, New York Branch
$
172,500,000.00


3.450000000
%
 
 
Credit Suisse AG, Cayman Islands Branch
$
172,500,000.00


3.450000000
%
 
 
Deutsche Bank AG, New York Branch
$
172,500,000.00


3.450000000
%
 
 
Goldman Sachs Bank USA
$
172,500,000.00


3.450000000
%
 
 
Intesa Sanpaolo S.p.A., New York Branch
$
172,500,000.00


3.450000000
%
 
 
Lloyds Bank Corporate Markets plc
$
172,500,000.00


3.450000000
%
 
 
PNC Bank, National Association
$
172,500,000.00


3.450000000
%
 
 
Royal Bank of Canada
$
172,500,000.00


3.450000000
%
 
 
Banco Santander, S.A., New York Branch
$
172,500,000.00


3.450000000
%
 
 
Standard Chartered Bank
$
172,500,000.00


3.450000000
%
 
 
Sumitomo Mitsui Banking Corporation
$
172,500,000.00


3.450000000
%
 
 
Toronto-Dominion Bank, New York Branch
$
172,500,000.00


3.450000000
%
 
 
Morgan Stanley Bank, N.A.
$
122,500,000.00


2.450000000
%
 
 
The Northern Trust Company
$
115,000,000.00


2.300000000
%
 
 
Banco Bilbao Vizcaya Argentaria S.A., New York Branch
$
70,000,000.00


1.400000000
%
 
 
The Bank of New York Mellon
$
70,000,000.00


1.400000000
%
 
 
Danske Bank A/S
$
70,000,000.00


1.400000000
%
 
 
DBS Bank Ltd.
$
70,000,000.00


1.400000000
%
 
 
Nordea Bank Abp, New York Branch
$
70,000,000.00


1.400000000
%
 
 
Westpac Banking Corporation
$
70,000,000.00


1.400000000
%
 
 
ICICI Bank Limited, New York Branch
$
50,000,000.00


1.000000000
%
 
 
Morgan Stanley Senior Funding Inc.
$
50,000,000.00


1.000000000
%
 
 
Total


$5,000,000,000.00


100.000000000
%


$75,000,000.00




$150,000,000.00





Exhibit C
(to Amendment No. 1)





--------------------------------------------------------------------------------





SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
DANAHER CORPORATION
and DESIGNATED BORROWERS:
Danaher Corporation
2200 Pennsylvania Avenue, N.W., Suite 800W
Washington, D.C. 20037-1701
Website Address: www.danaher.com
U.S. Taxpayer Identification Number: 59-1995548


Attention:
Vice President and Treasurer

Telephone:    
Facsimile:    
E-Mail:     


Attention: Executive Vice President, Chief Financial Officer
Telephone:
Facsimile:
E-Mail:


Attention: Vice President, Associate General Counsel
Telephone:
Facsimile:
E-Mail:







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
Administrative Agent’s Office (for payments and Requests for Borrowings):
Bank of America, N.A.
900 W. Trade Street
Mail Code: NC1-026-06-04
Charlotte, North Carolina 28255
Attention:     Donna Barron
Telephone:     
Facsimile:     
E-Mail:     

Account No. (for Dollars):
Reference: Danaher Corp.
ABA Number:    026009593


Account No. (for Euro):
Reference: Danaher Corp.
Swift Code: BOFAGB22
IBAN


Account No. (for Sterling):
Reference: Danaher Corp.
Swift Code: BOFAGB22
IBAN


Account No. (for Yen):
Reference: Danaher Corp.
Swift Code: BOFAJPJX


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, California 94104
Attention:     Liliana B. Claar
Telephone:     
Facsimile:     
E-Mail:     





--------------------------------------------------------------------------------









SWING LINE LENDERS:
Bank of America, N.A.
900 W. Trade Street
Mail Code: NC1-026-06-04
Charlotte, North Carolina 28255
Attention:     Donna Barron
Telephone:     
Facsimile:     
E-Mail:     

Account No.:
Reference:
Danaher Corp.

ABA No.:
026009593



Citibank, N.A.
Name: Loan Administration
Address: CITIBANK NA
1615 Brett Road, Building III
New Castle, DE 19720
Telephone:
Fax:
E-mail Address:


ABA #021000089
Account #
Account Name:  SSB
Reference:  Danaher Corporation


SWING LINE LENDERS (for Swing Line Loans in Euros on non-Business Day in U.S.):


Bank of America, N.A., London Branch



Team:


Adi Khambata                    E-Mail:     





--------------------------------------------------------------------------------





Telephone:    
Facsimile:    


Miraj Mothi                    E-Mail:     
Telephone:    
Facsimile:    


Shirley Brown                    E-Mail:     
Telephone:    
Facsimile:    


Michelle Stanley            E-Mail:     
Telephone:    
Facsimile:    













